Case 3:17-cV-00601-I\/|HL Document 86 Filed 03/31/19 Page 1 of 3 Page|D# 1241

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

_QRM
For the reasons stated in the accompanying Memorandum Opinion, the Court:

(l) DENIES in part and GRANTS in part Negron’s Motion to Dismiss, (ECF
No. 47);

(2) DISMISSES Count II, the insulting words claim, as to Negron, (ECF
No. 39);

(3) DISMISSES Count VII, the computer claim, as to Negron, (ECF No. 39);

(4) DISMISSES Count VIII, the unauthorized use claim, as to Negron, (ECF
No. 39);

(5) DISMISSES Count lX, the request for a permanent injunction, as to
Negron, (ECF No. 39);

(6) DENIES Goodman’s Motion to Dismiss, (ECF No. 45);
(7) DENIES the Motion to Sever, (ECF No. 46);

(8) GRANTS the Ghost Writing Motion and DEEMS the February 13, 2019
Ghost Writing Form FILED, (ECF No. 71);

(9) TAKES UNDER ADVISEMENT the Motion to Intervene, (ECF No. 73);

(10) STRIKES and DEEMS received, not tiled, Weaver’s Declaration, (ECF
No. 79);

(11) STRIKES and DEEMS received, not filed, Fougere’s Affldavit, (ECF
No. 80);

Case 3:17-cV-00601-I\/|HL Document 86 Filed 03/31/19 Page 2 of 3 Page|D# 1242

(12) sTRIKEs and DEEMS received, not aled, ouarim’s Finng, (ECF No.
82); and,

(13) STRIKES and DEEMS received, not filed, Marsden’s Filing, (ECF
No. 83).

The Court also DIRECTS the Clerk to mail Sweigert a copy of the Ghost Writing Form
to his address of record and ORDERS Sweigert to tile an appropriate Ghost Writing Form for
each court filing by close of business April 12, 2019.

As to the Motion to lntervene, Sweigert SHALL file an Amended Motion to Intervene,
should he still seek to do so, by close of business April 12, 2019. The Court Will not consider
any amendment after this deadline. Plaintiffs, Negron, Goodman, and Lutzke SHALL file a
response to Sweigert’s Amended Motion to Intervene by close of business April 23, 2019.
Though the Clerk has entered default as to Lutzke, the Court REMINDS Lutzke that the Federal
Rules of Civil Procedure require all parties to answer and comply With Court orders.

If Sweigert fails to file an Amended Motion to Intervene by the April 12, 2019 deadline,
Plaintiffs, Negron, and Lutzke SHALL tile a response to the Motion to Intervene, (ECF No. 73),
presently before the Court by close of business April 23, 2019. Sweigert SHALL file a reply to
each party’s response by close of business May 1, 2019.

Finally, by close of business April 12, 2019, Negron SHALL file an Answer to Plaintiffs’
Amended Complaint in accordance with the F ederal Rules of Civil Procedure and the Local

Rules for the Eastem District of Virginia.

Case 3:17-cV-OO601-I\/|HL Document 86 Filed 03/31/19 Page 3 of 3 Page|D# 1243

Let the Clerk send a copy of this Memorandum Order and Opinion to all counsel of
record, and to Lutzke, Goodrnan, Weaver, Fougere, Outrrirn, and Marsden at their respective
addresses of record.

It is SO ORDERED.

 

Date:€ §l/lal

Richmon , Virginla

